Citation Nr: 1610896	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), status post dilation. 

2. Entitlement to service connection for hypertension, to include as secondary to the service-connected loss of use of the right hand due to complex regional pain syndrome with neuralgia status postoperative repair of right hand fracture. 

3. Entitlement to service connection for a sinus disorder, to include rhinitis and sinusitis. 


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The record currently indicates that the Veteran served on active duty from November 1997 to December 1997, May 1998 to July 1998 and from July 2004 to December 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In November 2012, the Veteran revoked a previous power of attorney in favor of The American Legion.  Accordingly, he is currently unrepresented.

This matter was previously before the Board in January 2013, at which time it was remanded for further development of the record. 

A review of the record shows that the Veteran has been diagnosed with multiple sinus disabilities during the pendency of the appeal, to include rhinitis and sinusitis. Therefore, the Board has broadened consideration accordingly. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis, and entitlement to service connection for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension had its onset in-service. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2014).

The Veteran has consistently maintained that he was diagnosed with hypertension and prescribed Lisinopril in the year leading up to his December 2006 separation from active duty service.  

An October 2005 service treatment record (STR) from the Naval Center at Portsmouth reflects that the Veteran was prescribed 10 milligrams of Lisinopril (presumably for hypertension).  A separation examination is not of record from the Veteran's period of active duty service from July 2004 to December 2006.  Notably, a majority of the Veteran's STRs are unavailable for review per a December 2013 AMC Unavailability Letter.

Six months after separation, in June 2006, the Veteran underwent a VA (QTC) examination and was diagnosed with hypertension based on multiple elevated blood pressures taken at the time of the evaluation.  The Veteran reported therein that he had received an initial hypertension diagnosis in-service (2005) and was treated with Lisinopril. 

More recently, in May 2013, the Veteran underwent a VA examination and was diagnosed with hypertension (onset 2005).  The Veteran again reported that he was diagnosed with hypertension and treated with Lisinopril in-service in 2005.  The examiner opined the hypertension was at least as likely as not incurred in or caused by service.  The examiner provided rationale, noting that the Veteran had been prescribed Lisinopril, presumably for hypertension, in-service in 2005.  The Board finds the May 2013 VA opinion to be highly probative as to the issue of nexus as it was rendered after a thorough review of the claim file, examination of the Veteran, consideration of the Veteran's lay statements, and it was supported by sound rationale.  There are no medical opinions of record to the contrary. 

Thus, resolving reasonable doubt in favor the Veteran, his current hypertension had its onset in-service.  As noted, the STRs show that the Veteran was prescribed hypertension medication in 2005; a hypertension diagnosis was confirmed upon VA/QTC examination six months following separation from service in June 2005; there has been a continuity of symptomatology of hypertension in the years following separation; and the most probative medical evidence of record - namely - the May 2013 VA opinion is in favor of the Veteran's claim for service connection.   

In light of this evidence, and resolving reasonable doubt in favor of the appellant, the criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for hypertension is granted. 


REMAND

A Sinus Disorder

The Veteran seeks service connection for a sinus disorder, variously diagnosed as allergic sinusitis and allergic rhinitis.  

The Board previously remanded this claim in January 2013 in order to obtain an etiology opinion.  Therein, the examiner was asked to address the Veteran's contention that his current sinus/rhinitis disorder was the result of his in-service exposure to live agent training and exposure to gases in a Weapons Destruction unit.  

The requested opinion was obtained in May 2013.  The examiner diagnosed allergic rhinitis and provided an opinion that such disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's sole rationale was that the notation of "URI versus seasonal allergy" in 2005 (i.e., during active duty service) was "not sufficient to render him a diagnosis of allergic rhinitis in 2005 while the Veteran was on active duty."  

The Board finds that VA addendum opinion is warranted in this case.  As an initial matter, the pertinent question in this case is not whether the Veteran's in-service diagnosis of "URI versus seasonal allergy" was sufficient to establish a rhinitis diagnosis, but rather, whether the currently diagnosed allergic rhinitis/sinusitis is somehow etiologically related to active duty service.  A sufficient opinion with supporting rationale should be provided in this regard upon remand.  Moreover, the examiner failed to address the Veteran's primary contention - i.e., that his sinus/rhinitis disorder is related his duties in a Weapons Destruction unit.  This, too, should be addressed upon remand.  See Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

GERD

The Veteran contends that his GERD, which was first medically observed in 1999, grew worse and was aggravated by his subsequent period of active duty service as evidenced by the considerable treatment that was required in service.  In the alternative, he argues that, since he joined the National Guard in 1997, and the GERD diagnosis was made in 1999, he is entitled to service connection on a direct basis.  

The Board previously remanded this claim in January 2013 in order to obtain an etiology opinion.  Therein, the examiner was asked to opine as to whether the Veteran's GERD was incurred during a period of active service, active duty for training, or was due to an injury incurred in inactive duty for training and to complete explanation for the opinion.  The requested opinion was obtained in May 2013; unfortunately, the "opinion" is a mere recitation of facts and dates, with an unexplained medical opinion.  Additionally, while the examiner noted that GERD was symptomatic as early as 1999, with a formal diagnosis in August 2003, he provided no explanation as to why the GERD was not related to or incurred during a period of ACDUTRA from April to May 1999, or any subsequent periods of ACDUTRA (e.g., May 2000, June 2000, December 2002, March 2003). See ANG/USAFR Point Credit Summary.  On remand, the VA examiner should provide a supporting rationale, including commenting on the Veteran's statements concerning the onset of his GERD. See Barr Supra.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA and private treatment that he may have had for his sinus/rhinitis disorder that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Refer the Veteran's claims file to the VA examiner who provided the May 2013 VA examination of his rhinitis/sinusitis disorder for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's allergic sinusitis and/or rhinitis disorder was incurred in or is a result of his active duty, active duty for training, or an injury incurred in inactive duty for training.  

In answering the above, the examiner should specifically comment on the Veteran's contention that the sinusitis/rhinitis disorder is the result of his in-service exposure to live agent training and exposure to gases in a Weapons Destruction unit.

The examiner must set forth a rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. Refer the Veteran's claims file to the VA examiner who provided the May 2013 VA examination of GERD disorder for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

(a) After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's GERD was incurred in or is a result of his active duty, active duty for training, or an injury incurred in inactive duty for training.  

In answering the above, the examiner is advised that the Veteran served on periods of ACDUTRA (Active Duty For Training) from August 5, 1998, to August 7, 1998; from August 11, 1998, to August 15, 1998; from March 20, 1999, to April 2, 1999; May 13, 2000, to May 26, 2000; June 5, 2000, to June 9, 2000; June 12, 2000, to June 16, 2000; December 2, 2002, to December 7, 2002; March 3, 2003; and from March 10, 2003, to March 16, 2003.

(b) If the answer to (a) is no, then the examiner should again opine as to whether GERD pre-existed the Veteran's period of active service from July 2004 to December 2006, and if so, whether it is at least as likely as not (a probability of 50 percent or greater) that GERD was permanently increased in severity during the period of service from July 2004 to December 2006. 

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.  

(c) The examiner must set forth a rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate (i.e., a mere recitation of dates is not sufficient).  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4. Following any additional indicated development, review the claims file and readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


